 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   LAWRENCE FLEMING
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 2:21-cr-00088-JAM

12                        Plaintiff,              STIPULATION TO CONTINUE STATUS
                                                  CONFERENCE; ORDER
13   vs.
                                                  DATE: October 19, 2021
14   LAWRENCE FLEMING,                            TIME: 9:30 a.m.
                                                  JUDGE: Hon. John A. Mendez
15                        Defendants.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference scheduled for July 20, 2021 at 9:30 a.m. be
19   continued to October 19, 2021 at 9:30 a.m. before District Judge John A. Mendez.
20          The defense is in the process of reviewing discovery, including both written documents
21   and audio recordings, recently provided by the government. Upon completion of discovery
22   review, the defense anticipates needing additional time to conduct investigation and engage in

23   plea negotiations.

24   ///

25   ///

26   ///

27   ///

28
 1            The parties agree that the ends of justice are served by resetting the status conference date
 2   outweigh the best interest of the public and the defendant in a speedy trial. Therefore, the parties
 3   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) (local code T4).
 4
 5                                                               Respectfully submitted,
 6                                                               PHILLIP A. TALBERT
                                                                 Acting United States Attorney
 7
 8   DATED: July 12, 2021                                        /s/ Alstyn Bennett
                                                                 ALSTYN BENNETT
 9                                                               Assistant United States Attorney
                                                                 Attorney for Plaintiff
10
11                                                               HEATHER E. WILLIAMS
                                                                 Federal Defender
12
13
     DATED: July 12, 2021                                        /s/ Megan T. Hopkins
14                                                               MEGAN T. HOPKINS
                                                                 Assistant Federal Defender
15                                                               Attorneys for Defendant
                                                                 LAWRENCE FLEMING
16
17
18
                                                          ORDER
19
     IT IS SO ORDERED that the status conference currently scheduled for July 20, 2021 at 9:30
20
     a.m. is hereby CONTINUED to October 19, 2021, at 9:30 a.m. The time period between July
21
     20, 2021 and October 19, 2021 is excluded under the Speedy Trial Act pursuant to 18 U.S.C. §
22
     3161(h)(7)(A) and (B)(i) and (iv), as the ends of justice served by granting the continuance
23
     outweigh the best interest of the public and the defendant in a speedy trial.
24
25
      Dated: July 15, 2021                                 /s/ John A. Mendez
26                                                         THE HONORABLE JOHN A. MENDEZ
27                                                         UNITED STATES DISTRICT COURT JUDGE

28

      FLEMING: Stipulation and Order to Continue Status    -2-
      Conference
